Exhibit 10-19

ROCHESTER GAS AND ELECTRIC CORPORATION

SUPPLEMENTAL RETIREMENT BENEFIT PROGRAM



Amendment No. 5

          The Rochester Gas and Electric Corporation Supplemental Retirement
Benefit Program, effective as of July 1, 1999, as subsequently amended by the
First, Second, Third and Fourth Amendments thereto (the "Plan"), is hereby
further amended as follows:

          1.     Effective as of January 1, 2005, the following is inserted as
the second and third sentences of Section 3.1(b)(ii):

       "Effective January 1, 2005, the benefit amount payable under this Plan
shall be the amount of the benefit to which an Employee would otherwise be
entitled under the Qualified Retirement Plan formula if the Qualified Retirement
Plan (i) did include only the highest 6 payments under the RG&E Executive
Incentive Plan (the "EIP") or those payments under the Energy East Corporation
Annual Executive Incentive Plan (the "AEIP") made (not accrued) to the Employee
within the 120 months preceding termination, with each of the January and March
EIP or AEIP payments considered as separate payments for this purpose, and (ii)
had a definition of final average compensation based on the 36 months (not
necessarily consecutive) within the 120 months preceding termination which
produce the highest average, less (iii) any amounts received by the Employee
from the Qualified Retirement Plan (ii) any amounts received by the Employee
from the Energy East Corporation ERISA Excess Plan (or any successor to such
plan) and (iii) any Social Security benefits which the Key Person is eligible or
expected to become eligible to receive as determined by the Committee. In
calculating the benefit amount payable under the preceding sentence, AEIP
payments shall be deemed to have been paid in two equal installments in January
and March of the Plan Year in which the AEIP was paid for any calculations which
include both EIP and AEIP payments"

          2.     Effective as of January 1, 2004, Appendix A attached to the
Plan is deleted in its entirety and replaced with the following:

"Appendix A
Participating Companies

Name of Company

Effective Date of Participation

Rochester Gas and Electric Corporation

July 1, 1999

RGS Energy Group, Inc.

July 1, 1999

Energetix, Inc.

July 1, 1999

Energy East Management Corporation

January 1, 2001

Utility Shared Services Corporation

January 1, 2004".

          3. Except as hereinabove modified and amended, the Plan, as amended,
shall remain in full force and effect.

          IN WITNESS WHEREOF OF THE ADOPTION OF THIS FIFTH AMENDMENT, Rochester
Gas and Electric Corporation hereby executes this Amendment No. 5 this 5th day
of November, 2004.

 

ROCHESTER GAS AND ELECTRIC
CORPORATION


___________________________
Witness

By: /s/Joseph J. Syta                        
          Joseph J. Syta
          V.P. Controller and Treasurer

 